Citation Nr: 1801650	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-12 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric disorders other than PTSD to include bipolar disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Margaret Felts, Attorney at Law


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from December 1978 to October 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO denied entitlement to service connection for PTSD.  Subsequently, however, the RO broadened the issue to include psychiatric disorders other than PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claim should not be limited to the disorder as characterized by the Veteran, but must be characterized and addressed based on the reasonable expectations of the non-expert claimant and the evidence in processing the claim).  The Board has bifurcated the issue for the reasons indicated below.

The Veteran requested a video conference Board hearing in his April 2014 VA Form 9; however, he failed to appear at the scheduled hearing in February 2017.  As the Veteran has not submitted good cause for failure to appear to the hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The issues of entitlement to service connection for a psychiatric disorder other than PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran has a current diagnosis of PTSD related to a verified in-service stressor.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, PTSD was incurred during active military service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION
	
I.  Due Process Considerations

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The Veteran contends that he has PTSD caused by active military service.  Specifically, he asserts that he has a current diagnosis of PTSD that is due to the in-service stressor of assisting in the evacuation and medical treatment of civilians aboard a ship in the Persian Gulf that was hit by an Iranian missile.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

When, as here, a case is certified to the Board on or after August 4, 2014, the diagnosis of an acquired psychiatric disorder must be in accordance with the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  38 C.F.R. § 4.125(a).  See 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  This claim was certified to the Board in July 2016; however, the Secretary has specifically indicated that all diagnoses completed under the DSM-IV may still be applied to claims pending before the Board.  Id. 

Historically, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Furthermore, if a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843 (Jul 13, 2010). 

Where a veteran's alleged stressor was not combat related or related to fear of hostile military or terrorist activity, then a veteran's lay testimony, alone, is not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  

In this case, the Veteran's claimed in-service stressor is not related to combat or fear of hostile military or terrorist activity, but his experiences as a hospital corpsman.  Specifically, the Veteran asserts that while he on was on board the USS Robison in the Strait of Hormuz near the Persian Gulf, his ship encountered a burning Indian tanker that had been hit by an Iranian missile.  He was part of a team that boarded the tanker and assisted in stabilizing and evacuating the crew to Bahrain.  The Defense Personnel Records Information Retrieval System (DPRIS) informed the RO in February 2012 that a review of the 1984 history for the USS Robison verifies that on December 25, 1984 an Indian merchant tanker was attacked by an Iranian fighter and a humanitarian team from the USS Robison boarded the tanker and medically evacuated one crewmember.  Furthermore, a service performance evaluation from July 1984 to March 1985 documents that the Veteran was part of a medical team that provided initial lifesaving medical care to a seriously injured civilian on a missile-damaged tanker in the Persian Gulf during his deployment on the USS Robison.  Thus, there is credible supporting evidence of the claimed in-service stressor.  

As there is credible supporting evidence of the Veteran's in-stressor stressor, the critical remaining element of this PTSD claim is whether he has been diagnosed with PTSD based on this stressor.  The Veteran was provided with a VA examination dated in May 2012.  The VA examiner diagnosed the Veteran with unspecified bipolar disorder.  She determined that the Veteran's symptoms did not meet the requirements for PTSD under the DSM-IV criteria.  In contrast, the Veteran's VA treatment records show that the Veteran has a current diagnosis of PTSD and he has received treatment for PTSD since 2007.   VA treatment records document that the Veteran reported that his most traumatic event was when he was a corps man in the Navy where he boarded  a burning tanker in the Persian Gulf in 1984 to triage Indian civilians and a VA psychologist and a VA psychiatrists diagnosed the Veteran with PTSD based on this stressor in December 2010.  The Board finds it persuasive that the Veteran's VA psychiatrists who had been treating the Veteran determined that the Veteran had a diagnosis of PTSD related to his stressor of assisting in the medical treatment and evacuation of civilians on a tanker that was hit by an Iranian missile in the Persian Gulf.  

Based on the foregoing and resolving reasonable doubt in favor of the Veteran, the Board concludes that the Veteran has PTSD related to a verified in-service stressor.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Under these circumstances, the Board finds that service connection is warranted for PTSD.



ORDER

Entitlement to service connection for PTSD is granted.


REMAND

With respect to the claim for service connection for a psychiatric disorder other than PTSD, VA treatment records show that the Veteran was diagnosed with depression, anxiety and bipolar disorder.  The Veteran underwent a VA mental health examination in May 2012, where the examiner diagnosed the Veteran with nonspecified bipolar disorder.  She provided a medical opinion that the Veteran's bipolar disorder was not incurred during service explaining that the Veteran was first diagnosed with a bipolar disorder in 2001.  The VA examiner did not address whether there was any evidence of symptoms of a bipolar disorder in service.  Furthermore, she did not discuss the Veteran's lay statements that his psychiatric symptoms began during service in 1984 after the in-service traumatic event of triaging casualties on a civilian ship after it was hit by an Iranian missile.  In light of the foregoing, another medical opinion should be obtained as to the etiology of the Veteran' s psychiatric disorders other than PTSD.

With respect to the Veteran's claim of entitlement to a TDIU, the claim is inextricable intertwined with the grant of service connection for PTSD, because the TDIU issue may be affected by the assignments of the disability rating and effective date for the grant of service connection.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Thus, adjudication of the TDIU claim will be held in abeyance pending the assignment of a disability rating and effective date for service-connected PTSD.


Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or  private treatment records with respect to the remaining claims on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims file.  All attempts to secure this evidence must be documented in the claims file.

2. After all records and/or responses received from each contacted entity have been associated with the claims file, request an opinion from a VA psychiatrist or psychologist regarding the nature and etiology of the Veteran's psychiatric disorders other than PTSD.
 
The claims file, including a copy of this REMAND, must be made available to the psychiatrist or psychologist for review. 

The psychiatrist or psychologist is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's current diagnoses of depression, anxiety disorder, bipolar disorder and any other mental health disorders (other than PTSD) at least as likely as not (i.e., a fifty percent or greater probability) had their onset in service or are otherwise related to active military service to include the verified in-service stressor assisting in the medical treatment and evacuation of civilians on a tanker that was hit by an Iranian missile in the Persian Gulf.

The psychiatrist or psychologist must provide an explanation for all conclusions reached.  As part of his or her rationale, the psychiatrist or psychologist is asked to review and discuss the Veteran's lay statements and the medical evidence of record.

3. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's service connection claim for a psychiatric disorder other than PTSD based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

4. After completing directive (1), the RO has assigned a disability rating and effective date for the grant of entitlement to service connection for PTSD, and completing any other development deemed necessary, to include providing the Veteran with the formal TDIU application form, VA Form 21-8940, readjudicate the claim of entitlement to a TDIU in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority. If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


